Citation Nr: 0433952	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  00-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In addition to the issues cited on the cover page of this 
remand the veteran's representative, in an April 2004 
statement to the RO, appears to have raised the issue of 
entitlement to an earlier effective date for a grant of 
service connection for headaches.  This issue has not been 
developed for appellate review and is not intertwined with 
the issues on appeal.  Accordingly, it is referred to the RO 
for appropriate action.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.

REMAND

In August 2004, the Board received the veteran's treatment 
records from Kyoung S. Kim, M.D.  These record complaints, 
diagnoses, or treatment for, among other things, a duodenal 
ulcer and hepatitis C.  Unfortunately, a waiver of initial RO 
review did not accompany this evidence.  Accordingly, because 
this evidence is pertinent to the issues on appeal, a remand 
is required.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  

A remand is also required because, while 38 U.S.C.A. 
§ 5103A(b) (West 2002) requires VA to obtain and associate 
with the record all adequately identified records, the record 
does not show that the RO obtained and associated with the 
claims file the medical records generated in connection with 
the veteran's disability award from the Social Security 
Administration.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).

A remand is also required because 38 U.S.C.A. § 5103A(d) 
(West 2002) requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision.  Here, the February 
2001 VA examinations are too stale to allow the Board to 
fairly rate the severity of the veteran's duodenal ulcer 
under 38 C.F.R. § 4.114, Diagnostic Code 7305 (2003), or 
hepatitis C under the criteria that was in effect before and 
after July 2, 2001.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2000); 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2003).  It must be recalled that under Green v. Derwinski, 
1 Vet. App. 121 (1991), VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  

Further, the United States Court of Appeals for Veterans 
Claims (Court) in Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam), held that "when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  

Here, the February 2000 liver VA examiner opined that it was 
difficult to distinguish between the adverse symptomatology 
caused by the ulcer disorder and symptoms due to hepatitis C.  
Accordingly, on remand, VA examiners must attempt to 
distinguish between adverse symptomatology caused by his 
hepatitis C and his duodenal ulcer.  Further, the examiners 
must attempt to distinguish any service connected symptoms 
from adverse symptomatology caused by all non-service 
connected disabilities including hypertension, diabetes 
mellitus, renal disease, and the appellant's positive human 
immunodeficiency virus (HIV) status.

Lastly, in adjudicating the hepatitis C rating claim the RO 
must apply the old rating criteria only to the term before 
the effective date of the new criteria, and the new rating 
criteria only to the term beginning after the change in the 
law.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 07-03; 69 Fed. Reg. 25179 (2004).

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, 
notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to increased 
ratings for a duodenal ulcer and 
hepatitis C.  The letter must: (1) notify 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate each claim; (2) notify 
him of the information and evidence that 
VA will seek to provide; (3) notify him 
of the information and evidence the 
claimant is expected to provide; and (4) 
request he provide all pertinent evidence 
in his possession that has yet to be 
submitted to VA.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claims.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
claim for disability benefits, and all 
subsequent medical records generated in 
connection with his continued entitlement 
to those benefits.  If any requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for his 
duodenal ulcer and hepatitis C since 
December 1999.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  The RO should obtain all 
records identified by the veteran that 
have not already been associated with the 
claims files, including all outstanding 
records of his on file with the Hudson 
and Castle Point VA Medical Centers.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA gastrointestinal 
examination.  The claims folders are to 
be provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies the examiner 
deems appropriate must be accomplished.  
All clinical findings should be reported 
in detail.  In accordance with the latest 
AMIE worksheet for evaluating duodenal 
ulcers and Hepatitis C the examiner is to 
provide a detailed review and analysis of 
the veteran's medical history, current 
complaints and the nature and extent of 
each these disorders.  In his/her report 
the examiner must distinguish, if 
possible, between the adverse 
symptomatology caused each service 
connected disorder.  The examiner must 
further distinguish adverse 
symptomatology caused by his non-service 
connected hypertension, diabetes 
mellitus, renal disease, and symptoms 
related to the HIV and any associated 
complications thereto.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the issues on appeal taking 
into account the Kuzma doctrine.

7.  If any benefit sought on appeal 
remains denied, he and his representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of any additional evidence 
submitted since the February 2004 
Supplemental Statement of the Case 
including the records received by the 
Board in August 2004, all applicable laws 
and regulations both old and new, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


